Citation Nr: 0535041	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-37 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left hip disability, to 
include as secondary to veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1998 to June 
2002.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in October 2004.  A Board 
hearing at the RO was held in May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A June 2002 rating decision previously granted service 
connection to the veteran for bilateral patellofemoral 
syndrome; right leg shin splints, bilateral pes planus with 
hind foot valgus; status post lumbar spine strain with 
residuals and transitional lumbosacral segment with 
levorotational scoliosis; thoracic spondylosis; and 
trochanteric bursitis of the right hip.  The veteran filed a 
claim in April 2003 for entitlement to service connection for 
left hip disability.

The veteran's service medical records in April 2001 showed 
left hip pain.  Further, in an April 2001 patient information 
form, the veteran complained of problems with her hips.  A 
June 2003 fee-based VA examination resulted in a diagnosis of 
left hip strain, but no opinion as to etiology was rendered.  
Under the circumstances, the Board finds that another 
examination with an etiology opinion is necessary. 

Further, when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Service 
connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  In the instant case, an 
examination and opinion is also necessary to determine 
whether a medical nexus exists between the veteran's non-
service connected left hip strain and the veteran's service 
connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether any current left hip 
disability is causally related to any 
inservice injury or is proximately due 
to, or has been aggravated by, her 
service-connected disabilities, 
including: bilateral patellofemoral 
syndrome; right leg shin splints, 
bilateral pes planus with hind foot 
valgus; status post lumbar spine strain 
with residuals and transitional 
lumbosacral segment with levorotational 
scoliosis; thoracic spondylosis; and 
trochanteric bursitis of the right hip.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated tests, such as x-
rays, should be accomplished.  

After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left hip disability is 
causally related to any injury or 
symptomatology documented in the service 
medical records?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left hip disability is 
proximately due to, or caused by, the 
veteran's service-connected disabilities, 
including: bilateral patellofemoral 
syndrome; right leg shin splints, 
bilateral pes planus with hind foot 
valgus; status post lumbar spine strain 
with residuals and transitional 
lumbosacral segment with levorotational 
scoliosis; thoracic spondylosis; and 
trochanteric bursitis of the right hip?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left hip disability has 
been aggravated by the veteran's service-
connected disabilities, including: 
bilateral patellofemoral syndrome; right 
leg shin splints, bilateral pes planus 
with hind foot valgus; status post lumbar 
spine strain with residuals and 
transitional lumbosacral segment with 
levorotational scoliosis; thoracic 
spondylosis; and trochanteric bursitis of 
the right hip?

2.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted (on either a 
direct or secondary basis) for the 
veteran's left hip disability.  If the 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

